Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the application filed on January 2, 2019.

2. Claims 1-19 have been examined. 

Claim Objections
3. In claims, please consider to:
spell out EMR, EMAR, LAB (if applicable);
replace “any number of” by “one or more;”
replace “including but not limited to” by “including” (also is inclusive or open-ended);
remove “etc.;”  
replace “including . . . and the like” by “including . . .” (also is inclusive or open-ended);  and
replace “any authorized medical practitioner” by “an authorized medical practitioner.”

Allowable Subject Matter
4. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that independent claims 1 and 19 are not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “an Eco System module, compatible with commonly used operating systems, including communication and storage rules providing a means to act as a communication conduit for two-way collecting and storing electronic data from at least one electronic device including medical devices, and translating the received electronic data into the appropriate format required by the receiving electronic target including medical devices and data translation means for translating the received electronic data into the appropriate format required by any number of the receiving electronic targets, via any number of communication vehicles; a software core engine comprised of a data management module including communications rules providing the means to agnostically receive data from an unlimited number of electronic device sources, a means to agnostically send data electronically to an unlimited number of electronic targets; a data storage rules engine providing a means for time stamping of data including linking to the appropriate report formats used at the time of data collection, and a means of supporting the addition and deletion of parameters whereby rules may be added and deleted multiple times; a guidance engine comprising a means to manage the requirements of any number of specific protocol workflows, a means to manage the requirements of any care area workflows, a means to manage the monitoring and response to management requirements including of any number of advanced clinical guidance process control limits and response to scheduled or required activities and required documentation, as well as prompts, alerts, notifications and escalation of notifications; and a source of truth rules engine comprising a means to identify when a parameter, shared by more than one electronic systems, is changed, and once changed, provide means to update the parameter in each connected electronic system with the new value, and means to defer the update of the parameter based on defined rules when applicable,” which are not found in the prior art of record.
Based on prior art references and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.

Conclusion
5. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  


6. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192